Citation Nr: 9923030	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of brain 
trauma, to include tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The appellant served at various times in an active duty for 
training, and an inactive duty training status with the 
Kansas Army National Guard between March 1957 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to service 
connection for residuals of a head injury.  In his Notice of 
Disagreement, submitted in October 1996, the appellant 
claimed that he had ringing in his ears and amended his claim 
to include tinnitus.  Consequently, in a February 1997 rating 
decision, the RO denied entitlement to service connection for 
residuals of brain trauma, to include tinnitus. 

In February 1998, the appellant's claim was remanded by the 
Board, and it has since been returned for final appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of brain trauma, to include tinnitus, is not plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of brain trauma, to include tinnitus, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

The appellant is seeking entitlement to service connection 
for residuals of brain trauma, to include tinnitus.  The 
legal question to be answered initially is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If he has not presented 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty, active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 1999).  
Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24), see Brooks v. 
Brown, 5 Vet. App. 484 (1993).

In addition, Section 106 of Title 38, U.S.C., establishes the 
authority for determining whether certain service can be 
deemed "active" for the purpose of establishing entitlement 
to VA compensation or pension. It provides, in pertinent 
part, that "any individual [] who, when authorized or 
required by competent authority, assumes an obligation to 
perform . . . inactive duty training; and [] is disabled or 
dies from an injury incurred while proceeding directly to . . 
. such . . . inactive duty training []; shall be deemed to 
have been on . . . inactive duty training . . . at the time 
such injury was incurred."  See 38 U.S.C.A. § 106(d); 38 
C.F.R. § 3.6(e).  The Secretary of VA is the official 
authorized by this statute to make such determination.  Id.  
However, the United States Court of Appeals for Veterans 
Claims ("Court") has held that regulations prescribed by the 
Secretary of VA governing requirements for establishing 
service for VA benefits purposes require military service 
department verification of the appellant's service.  See, 
e.g., Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 
U.S.C.A. § 501; 38 C.F.R. § 3.203.  In a subsequent case 
involving the issue of a reservist's status at the time an 
injury was incurred, the Court specifically held that "only 
official service department records can establish if and when 
an individual was serving on active duty, active duty for 
training, or inactive duty training." Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded: (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service. This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.

II.  Factual Background

The appellant contends, in essence, that he sustained a brain 
concussion after he fell asleep at the wheel of his motor 
vehicle while driving home from an Army National Guard 
meeting in either 1958 or 1959.  He asserts that he currently 
has head trauma and ringing in his ears relating to that 
accident. 

The Board observes that pursuant to the Board's February 1998 
remand, wherein it was requested that that the RO contact the 
National Personnel Record Center (NPRC) and the Kansas Army 
National Guard in order to ascertain the exact dates that the 
appellant served on active and/or inactive duty for training, 
NGB Form 23, National Guard Bureau Retirement Credits 
Records, and a report of separation from the Kansas Army 
National Guard, were received.  These reports show that the 
appellant served with the Kansas Army National Guard from 
March 29, 1957 to March 28, 1965, with varying periods of 
inactive duty for training and active duty for training from 
June 1, 1957 to August 18, 1963.  In addition, a periodic 
physical for the Kansas Army National Guard, to include a 
Report of Medical History, dated in March 1964, reflects that 
the appellant's head, face, neck and scalp and ears were all 
found to have been normal.  The appellant did not report 
having been involved in a motor vehicle accident or having 
sustained a concussion in either 1958 or 1959.  Overall, none 
of the aforementioned reports verify the appellant's 
contention that he sustained a concussion as a result of a 
motor vehicle accident while returning home from either 
active or inactive active duty for training. 

Private medical records, submitted by the Lyons Hospital, 
dated in September 1957, reveal that the appellant was 
admitted to their facility after he had been involved in a 
motor vehicle accident.  It was reported that the appellant 
had sustained cuts and abrasions to his head, face, legs, 
arms and left ear, that sutures were used to close the wounds 
to the head and left ear and that ice bags were applied to 
his head.  The report is negative for any history pertaining 
to a National Guard meeting or any mention of a head 
concussion. 

Medical records, dating from September to October 1957, 
submitted from Ellsworth Hospital, reflect that the appellant 
had been involved in a single car motor vehicle accident 6 
miles north of Lyons, Kansas around 1:15 a.m. on September 
16, 1957.   At the time of the accident, it was reported that 
he had been alone in the motor vehicle and that his car had 
over turned on the highway.  The report noted that the 
appellant was first taken to Lyons Hospital and was then 
transferred to Ellsworth Hospital on September 18, 1957.  On 
arrival at Ellsworth Hospital, he was noted to have been in 
satisfactory condition.  The report reflects that the 
appellant sustained lacerations across the left eyebrow, left 
ear, right temple, scalp above the left ear of and abrasions 
of the left cheek, left neck, shoulders, knuckles, scapula, 
fingers, right thigh, left knee and medial left foot.  There 
appellant did not relate a history of having attended a 
National Guard meeting or that he had sustained a concussion 
to the head.

Numerous private medical reports, dating from 1983 to 1990, 
were submitted from Salina Family Physicians, Topeka State 
Hospital, Stuart Frager, M.D. and Asbury-Salina Regional 
Medical Center.  These records reflect that in June 1990, the 
appellant was admitted to the Asbury-Salina Regional Medical 
Center and reported having been involved in a motor vehicle 
accident in 1958 and, as a result, he sustained a concussion 
to his head and received stitches.  On examination at that 
time, there was a well healed scar on the calvarium with no 
other scars, masses or tender areas noted.  External auditory 
canals were clear.  A computed topography scan of the head 
revealed no significant abnormality.  

A month later, in July 1990, the appellant was admitted to 
Topeka State Hospital where he reported having been involved 
in a motor vehicle accident in the 1960's.  He further 
related that he suffered a concussion, was unconscious and 
suffered a subsequent blow to the head after an outdoor 
aerial fell on him.  These same medical reports also reflect 
that that the appellant had sustained a brain concussion as 
result of a motor vehicle accident in 1959.  On examination 
in July 1990, the appellant's head was normocephalic with no 
evidence of any masses or lesions.  His hearing was found to 
have been grossly intact and the external auditory canals and 
tympanic membranes were reported to have been normal.  During 
the hospitalization in July 1990, the appellant's mother 
reported that the appellant had been involved in a single car 
motor vehicle accident in the late 1960's, while returning 
home from the oil fields and, as a result, he sustained a 
concussion and was unconscious.  The appellant's mother also 
related that the appellant had suffered a subsequent blow to 
his head when an outdoor aerial fell on him.  

In a report, dated in November 1990, submitted by Stuart 
Frager, Ph.D., the appellant related that he had been 
involved in a motor vehicle accident in 1959 and, as a 
result, he sustained a concussion to the brain and cuts and 
bruises.  It was the opinion of Dr. Frager that the 
appellant's pattern of test scores was consistent with 
sequelae to a moderate closed head injury probably to the 
right side of his head which was consistent with his report 
of the accident in 1959.  

A January 1995 letter from the Social Security Administration 
reflects that the appellant has been awarded Social Security 
Disability benefits based on mental impairment (such as 
schizophrenia, paranoia and other psychotic disorders); and a 
back injury.  Numerous private medical records on which the 
Social Security Administration based their decision show that 
the appellant received treatment for symptoms associated with 
his various mental disorders. 

During a VA General Medical examination, conducted in July 
1996, the appellant related that in 1958, he was coming home 
from a National Guard meeting, fell asleep at the wheel and 
crashed his motor vehicle.  As a result of such accident, he 
related that he sustained a concussion to his head, with 
lacerations over the left eyebrow, left ear and right temple.  
He claimed that the tip of his left ear was severely cut and 
that it had been sewn back together.  The appellant reported 
that the accident occurred outside of Lyons, Kansas, that he 
was treated at Ellsworth General Hospital and that he 
unconscious for three days and was in recovery for four 
weeks.  The appellant denied any complaints relating to his 
cuts.  Following examination he was diagnosed with a history 
of a concussion and a motor vehicle accident in 1959, scars 
secondary to lacerations over the left ear, on the scalp over 
the right ear, and over the left eyebrow and a small old chip 
fracture at the proximal portion of the first metacarpal bone 
of the right thumb, all of which were found to have been 
secondary to the 1959 motor vehicle accident.  

A review of a July 1996 VA psychiatric examination report 
reflects that the appellant was diagnosed as having a history 
of a head injury in 1959.  

In September 1998, the National Personnel Records Center was 
unable to identify a record of military service for the 
appellant.

III.  Analysis

The appellant contends that he suffers from residuals of 
brain trauma, to include tinnitus, as a result of injuries 
sustained while performing service with the National Guard.  
For purposes of this analysis the Board will assume that the 
appellant currently suffers from brain trauma residuals of 
some type.  Significantly, however, after carefully reviewing 
all of the evidence of record, there is no evidence verifying 
that the appellant was either in an active duty, active duty 
for training, or inactive duty training status at the time 
that any injury was sustained.  Specifically, the private 
medical record from 1957 shows that on September 16, 1957, 
the appellant sustained multiple lacerations to the head, 
face, arms, legs, and ears.  Notably, however, the 
appellant's National Guard record does not show that he was 
serving in any military capacity at the time of the alleged 
injury.  Similarly, while the appellant contends that he 
sustained permanent residuals of brain trauma while 
performing National Guard service in 1958 or 1959, there 
again is no official service department evidence verifying 
that he was on active duty, active duty for training, or 
inactive duty for training at the time of any alleged injury.  
Finally, it is well to note that no medical practitioner has 
ever suggested that the appellant currently suffers from 
residuals of a brain injury incurred while performing a 
period of verified military service.

As noted above, "only official service department records 
can establish if and when an individual was serving on active 
duty, active duty for training, or inactive duty training."  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  As there are 
no official service department records of the appellant 
performing military service at the time of any claimed 
injury, the Board finds that the appellant has not achieved 
the status of claimant with respect to these injuries.  
Moreover, even assuming that claimant status has been 
achieved, the Board finds that this claim, in the absence of 
competent evidence linking current brain trauma residuals to 
a verified inservice injury this claim, is not well grounded.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (An opinion 
based on an inaccurate factual premise has no probative 
value.)

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the 
appellant's sincerely held belief that he suffers from 
residuals of brain trauma, to include tinnitus, due to an 
inservice accident.  The Board, however, is bound by the 
findings of the service department as to when he served on 
active duty, active duty for training, or inactive duty for 
training.  Moreover, as a lay person he is not competent to 
offer an opinion linking any current disorder to any injury.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  September 16, 1957, was a Monday.


